Sherwood, P. J.
Action for back taxes, brought by the city against the defendant. The assessment of' the lot of ground in this cause was made in the name of “the estate of Jacob H. Burrough.” The answer was a general denial, and on the trial it was admitted “that all the allegations in the petition were duly and legally proved except as to the legality of the-assessment” aforesaid. The petition is bottomed on several ordinances of the plaintiff city, which are not set out, and it is, hence, impossible to determine what they are. If any of the ordinances mentioned in the petition were of a similar nature to section 7703, 2 Revised Statutes, 1889, then any such irregularity of' which defendant complains is thereby cured. The-ordinance or ordinances in question not being set out, we must assume the correctness of the judgment of the trial court.
We, therefore, affirm the judgment which the city recovered.
All concur.